Citation Nr: 0432780	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy, as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had active duty from November 1965 to November 
1991, including a tour of duty in Thailand from October 1970 
to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a September 2002 decision of the Sioux 
Falls, South Dakota, Medical Center and Regional Office (RO).  
The M&ROC denied entitlement to service connection for 
prostate cancer, status post radical prostatectomy, as 
secondary to herbicide exposure.  

The veteran's sworn testimony was obtained before a hearing 
officer at the M&ROC in June 2003.  A transcript of this 
hearing is of record.  

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2004).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The M&ROC issued notice in February 2002 of the VA's duty to 
assist, which is generally consistent with VCAA.  However, 
the notice is incomplete, as it provides too little 
information as to the sort of service needed under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) regarding 
service in the Republic of Vietnam, as detailed below.  

In the instant case on appeal, the veteran's claim of service 
connection for prostate cancer (first diagnosed in May 1993) 
was denied on the basis that the veteran had no service in 
the Republic of Vietnam so as to allow the presumption of 
exposure to Agent Orange applicable to veteran's who served 
or visited the Republic of Vietnam during the Vietnam War 
era.  See 38 U.S.C.A. § 1116 (West 1992); 38 C.F.R. 
§ 3.307(a)(6)(iii) 2004).  

The Board notes that "service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  (Emphasis added).  While never 
specifically asked, the veteran appears to concede no service 
or visitation in the Republic of Vietnam.  Clarifying comment 
should be obtained from the veteran, with notice of the above 
provision of 38 C.F.R. § 3.307(a)(6)(iii).  

The veteran appears to admit that he was only exposed to 
Agent Orange, or similar herbicides, while stationed in 
Thailand for approximately nine months from October 1970 to 
July 1971.  His service personnel records for discharge (and 
reenlistment) in August 1972 shows twelve months of Foreign 
Service, and he was awarded or authorized the Republic of 
Vietnam Service Medal.  (Emphasis added).  There is no 
accounting for the remaining almost three months of Foreign 
Service prior to August 1972.  Additionally, the Board notes 
that the M&ROC assumes no service in the Republic of Vietnam 
based solely on the April 2002 reply of the U.S. Air Force, 
verifying that the veteran had nine and one-half months of 
service in Thailand.  




The remainder of the veteran's foreign service, however, 
remains to be accounted for, to include consideration as to 
whether the veteran had any "visitation" in the Republic of 
Vietnam, within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  

Additional consideration must be given in this case.  
Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  This 
aspect of the claim must be given all due consideration.  

Other development is indicated: The primary purpose of this 
Remand is to obtain medical nexus opinion evidence reference 
by the veteran at his personal hearing in June 2003.  At that 
time, the veteran indicated that a VA physician or "Agent 
Orange Rep," identified as J.H., told him-upon physical 
examination, that the clinical history of his prostate cancer 
was a "classic case" for the type of cancers commonly 
diagnosed in persons so exposed.  VA treatment records on 
file indicate that the veteran was in contact with JH, but no 
examination report is on file.  Additionally, the veteran was 
afforded no VA Agent Orange examination.  Accordingly, he 
should be afforded an Agent Orange examinations, after any 
additional VA treatment records have been requested and 
obtained, including those from JH.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of service connection for prostate 
cancer, both on a presumptive and direct 
basis.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
Foreign Service while in the military, 
including whether he had any visitation 
in the Republic of Vietnam.  

4.  The VBA AMC should contact The 
National Personnel Records Center (NPRC) 
and request verification of the veteran's 
duty location for any and all period of 
foreign service during the Vietnam War 
era, specifically to include his location 
for his one year (twelve months) of 
foreign service prior to August 1972, a 
period of time in which he is already 
shown to have been in Thailand for nine 
and one-half months.  All responses, 
negative and positive, should be 
associated with the claims file.

5.  The VBA AMC should request and obtain 
copies of all available VA treatment 
records, including any prior Agent Orange 
Examination(s), as well as any records or 
reports of JH, dated from January 2000 to 
the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

6.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

7.  Upon completion of the above, the 
veteran should be scheduled for a VA 
Agent Orange examination by an available 
and appropriate medical specialist, 
including on a fee basis if necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claim file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate VA 
examiner address the following medical 
issues:  

Is it at least as likely as not that the 
veteran's prostate cancer is related to 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale-with reference to the 
documented clinical history.  

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical nexus opinion 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for prostate cancer, 
status post prostatectomy, claimed as 
secondary to herbicide exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial of 
that claim.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


